DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 21-24 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed July 22, 2022 overcomes the following objection/rejection(s) from the last Office Action of April 22, 2022:
Rejections to the claims under 35 USC § 112
Objections to the claims under double patenting

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues, “Madabhushi does not describe learning parameters of the deep learning filters and does not describe storing parameters of deep learning filters for use in evaluation of a second specimen captured by a second imaging device. Furthermore, Madabhushi does not describe storing learning environment information for use in evaluation of a second specimen captured by a second imaging device (Remarks, pages 10-11).”
Examiner respectfully disagrees. As noted prior, Madabhushi discloses at paragraph 012, “A number of the data subsets are randomly selected and unsupervised deep learning filters are trained on the randomly selected subsets. The deep learning filters are applied to a histological image to produce a set of filtered image data.” Thus, Madabhushi does disclose using learning parameters of a deep learning algorithm. It is inherent and necessitated by deep learning methodology that parameters for evaluation are determined once they have been trained (which Madabhushi discloses). Additionally, paragraph 010 and paragraph 052 of Madabhushi discloses determining a histogram for the initial data set for color standardization, which is then standardized across a data set to create a standardized image, thus a first image is used for the initial histogram, and the parameters from that are used to form the standardized image. Being that an initial set of parameters are gained from the training function of color standardization, and then the system determines a standardized histogram, it is read that the first specimen parameters are used to evaluate the second specimen.  
Regarding dependent claims 2-18, Applicant argues, “Claims 2-18 depend from claim 1 and are patentable over the cited references for at least the same reasons as claim 1 (Remarks, 11).”
Examiner respectfully disagrees for the reasons as stated above. 
Regarding claims 19-20, Applicant argues, “Claims 19 and 20 recite limitations similar to the limitations discussed above in connection with claim 1. As should be apparent from the above discussion, claims 19 and 20 are clearly and patentably distinguished over Madabhushi (Remarks, 11).”
Examiner respectfully disagrees for the reasons as stated above. 
Regarding claims 21-24, Applicant argues, “Madabhushi fails to teach or suggest
correcting the specimen image as claimed (Remarks, 11).”
Examiner respectfully disagrees. As seen in the analysis below, Madabushi does disclose correcting the images according to various pieces of data. For example, Madabushi discloses correcting images according to the histological data (i.e., adjusting the color per the standardization) (see paragraph 010, and 052). Thus, Madabushi does disclose correcting the images as claimed (see full analysis below). 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 17, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/061631 to Madabhushi (hereinafter Madabhushi).
Regarding independent claim 1, Madabhushi discloses an information processing method (Paragraph 009, “the present invention provides a method for standardizing histological images to account for color variations in the images due to the staining protocol or scanning process.”), including:
learning, based on a first specimen image of a first specimen to which a first effect has been applied (Paragraph 012, “A number of the data subsets are randomly selected and unsupervised deep learning filters are trained on the randomly selected subsets. The deep learning filters are applied to a histological image to produce a set of filtered image data), 
an evaluator parameter of an evaluator that performs evaluation of the first specimen, the first specimen image having been captured by a first imaging device (Paragraph 010, “providing image data for a histological image”);
storing, into a storage medium, evaluation setting information including the evaluator parameter and learning environment information indicating a learning environment for the evaluator parameter (Paragraph 010, “A histogram for each data subset of the template is constructed and a histogram for the corresponding subset of the image data for the histological image is constructed. The histogram for each subset of the image data is aligned with the histogram of the corresponding data subset of the template to create a series of standardized subsets of the image data. The standardized subsets of the image data are then combined to create a standardized histological image.”);
acquiring the evaluation setting information that has been stored in the storage medium (Paragraph 052, “Color standardization aims to improve color constancy across a population of histology images by realigning color distributions to match a pre-defined template image;” the color standardization was developed and stored according to a first data set, of which it can be further applied to additional images); and
reproducing, based on the evaluation setting information acquired, an environment equivalent to the learning environment, the environment serving as an evaluation environment for evaluation of a second specimen of which an image is captured by a second imaging device different from the first imaging device (Paragraph 015, “distributions of the color channels for all images in a prostate cohort;” Paragraph 050, “A first system for processing digital histological images is illustrated generally in Fig. 1. The system addresses color variations that can arise from one or more variable(s), including, for example, slide thickness, staining variations and variations in lighting;” Figs. 8a-8c illustrates images scanned from different scanners).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Madabhushi discloses wherein the learning includes learning the evaluator parameter for the learning environment (Paragraph 052, “Color standardization aims to improve color constancy across a population of histology images by realigning color distributions to match a pre-defined template image;” Paragraph 082, “To evaluate the Deep Learning Filter Scheme discussed above, three experiments were performed, each designed to examine an area of importance in standardization: (a) equipment variance, (b) protocol variance, and (c) improved pipeline robustness.”).
Regarding dependent claim 17, the rejection of claim 1 is incorporated herein. Additionally, Madabhushi further discloses including outputting identification information of the evaluation setting information (paragraph 010, “A histogram for each data subset of the template is constructed and a histogram for the corresponding subset of the image data for the histological image is constructed. The histogram for each subset of the image data is aligned with the histogram of the corresponding data subset of the template to create a series of standardized subsets of the image data. The standardized subsets of the image data are then combined to create a standardized histological image.”), identification information of the evaluator parameter (paragraph 010, “a histogram for the corresponding subset of the image data for the histological image is constructed”), and information indicating an evaluation result for the second specimen (paragraph 010, “a standardized histological image”).
Regarding independent claim 19, the references and analysis of claim 1 apply directly.  
Regarding independent claim 20, the references and analysis of claim 1 apply directly.  
Regarding independent claim 21, Madabhushi further discloses an information processing system (Abstract, “A system is provided for standardizing digital histological images so that the color space for a histological image correlates
with the color space of a template image of the histological image”), comprising: 
Processing circuitry (paragraph 0086, “laptop computer”) configured to: 
acquire information transmitted from a terminal apparatus used by a pathologist according to operation by the pathologist, the information being related to a specimen image that has been captured for pathological diagnosis (Paragraph 010, “A histogram for each data subset of the template is constructed and a histogram for the corresponding subset of the image data for the histological image is constructed. The histogram for each subset of the image data is aligned with the histogram of the corresponding data subset of the template to create a series of standardized subsets of the image data. The standardized subsets of the image data are then combined to create a standardized histological image;” capturing histological data is well known in the art to aid in diagnosis); 
correct the specimen image according to the acquired information related to the specimen image (paragraph 010, “The standardized subsets of the image data are then combined to create a standardized histological image;” the standardized histological image is read as correcting the specimen image, and the acquired information related to the specimen image is read as the histological data from the image);
generate an evaluator, based on an evaluation recipe that includes evaluation setting information indicating a setting related to evaluation of the specimen image that has been corrected according to the information related to the corrected specimen image (Paragraph 010, “A histogram for each data subset of the template is constructed and a histogram for the corresponding subset of the image data for the histological image is constructed. The histogram for each subset of the image data is aligned with the histogram of the corresponding data subset of the template to create a series of standardized subsets of the image data. The standardized subsets of the image data are then combined to create a standardized histological image;” Paragraph 060, “output: standardized image”); 
provide to the terminal apparatus, information related to the evaluator, the evaluator being for evaluation of the specimen image (Paragraph 060, “output: standardized image”).
Regarding independent claim 22, the references and analysis of claim 21 apply directly.  Additionally, Madabhushi further discloses correct the specimen image according to the evaluator (Paragraph 052, “Color standardization aims to improve color constancy across a population of histology images by realigning color distributions to match a pre-defined template image;” being that the color information is evaluated, and then the image color distributions are realigned, the image is corrected according to the evaluator (color information)); and
provide to the terminal apparatus, information related to the evaluator, the evaluator being for evaluation of the specimen image (Paragraph 010, “A histogram for each data subset of the template is constructed and a histogram for the corresponding subset of the image data for the histological image is constructed. The histogram for each subset of the image data is aligned with the histogram of the corresponding data subset of the template to create a series of standardized subsets of the image data. The standardized subsets of the image data are then combined to create a standardized histological image;” Paragraph 060, “output: standardized image;” correcting is read as the color standardization).
Regarding independent claim 23, the references and analysis of claim 21 apply directly.  
Regarding independent claim 24, the references and analysis of claim 21 apply directly.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi, and further in view of a machine translation of CN 107680657 to Clucna (hereinafter Clucna).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Madabhushi in the combination discloses wherein the learning environment information includes effect information indicating the first effect (the first effect is read as the color way associated with a first image), and first attribute information indicating an attribute of the first specimen (Paragraph 052, “Color standardization aims to improve color constancy across a population of histology images by realigning color distributions to match a pre-defined template image;” the attribute is that of the color distribution before and after standardization).
Madabhushi fails to explicitly disclose as further recited, however Clucna discloses wherein the learning environment information includes a first image parameter related to generation of the first specimen image (Abstract, “The invention relates to a medical scanner self-learning optimization clinical protocol and image acquisition. A computer-implemented method for identifying an optimal set of parameters for medical image acquisition comprises: receiving an input parameter set corresponding to the medical imaging scan of the patient, and using the operator parameter selection model to determine the optimal target parameter value set for the medical image scanner based on the input parameter set. using the optimal target parameter value set to perform medical imaging scanning of the patient, to collect one or more images, and in response to the collection of the one or more images, collecting feedback from one or more users. using the feedback to update the operator parameter selection model, so as to generate the updated operator parameter selection model.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Clucna in order to automate imaging parameter selection, that can be used across a number of imaging devices (page 2).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Madabhushi in the combination further discloses first image processing information indicating image processing that has been applied to the first specimen image (Paragraph 010, “a histogram for the corresponding subset of the image data for the histological image is constructed;” Paragraph 052, “Color standardization aims to improve color constancy across a population of histology images by realigning color distributions to match a pre-defined template image.”).
Madabhushi in the combination fails to explicitly disclose as further recited, however Clucna in the combination further discloses wherein the first image parameter includes a first imaging parameter of the first imaging device (Abstract, “A computer-implemented method for identifying an optimal set of parameters for medical image acquisition comprises: receiving an input parameter set corresponding to the medical imaging scan of the patient, and using the operator parameter selection model to determine the optimal target parameter value set for the medical image scanner based on the input parameter set”).
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, Madabhushi in the combination further discloses wherein the effect information includes information indicating a type of staining (Paragraph 099, “Two HE images were then selected to use as templates, as shown in Figure 1 one which does not have any artifacts (see Figure 10(a)) and one which does (see Figure 10(b)). A color deconvolution was then performed using the HE stain matrix.”). 
Madabhushi and Clucna in the combination as a whole fail to explicitly disclose and information indicating a type of an antibody used in the staining. However, antibody staining is well known in the art, and Madabhushi discloses already staining the slides with H&E (paragraph 099). Thus, it would’ve been obvious to one of ordinary skill in the art at the time of the claimed invention to include information related to the antibody used in the staining to the user.
Regarding dependent claim 6, the rejection of claim 3 is incorporated herein. Additionally, Madabhushi in the combination further discloses wherein the first attribute information includes a type of an organ of a sampling source of the first specimen (Abstract, “The image data for the image is segmented into a plurality of subsets that correspond to different tissue classes in the image;” corresponding to different tissue classes is read as different organs, since organs are well known to have different tissues).
Regarding dependent claim 7, the rejection of claim 3 is incorporated herein. Additionally, Madabhushi in the combination further discloses wherein the first attribute information includes genome information of the first specimen (Abstract, “The image data for the image is segmented into a plurality of subsets that correspond to different tissue classes in the image;” being that the genome controls te tissue types, the classification into different tissue types is read as the genome information).
Regarding dependent claim 8, the rejection of claim 3 is incorporated herein. Additionally, Clucna in the combination further discloses further including: evaluating, at the evaluator to which the evaluator parameter included in the evaluation setting information has been applied (abstract, “set of parameters” are read as the evaluator parameters in the evaluation setting information being applied to the image), a second specimen image of the second specimen, the second specimen image having been captured by the second imaging device in the evaluation environment that has been reproduced (abstract, “identifying an optimal set of parameters for medical image acquisition;” thus the optimal set of parameters can be used on further images (and is further refined by the feedback system)).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Madabhushi in the combination further discloses wherein the reproducing includes making a second image parameter related to generation of the second specimen image the same as the first image parameter included in the learning environment information (Paragraph 052, “Color standardization aims to improve color constancy across a population of histology images by realigning color distributions to match a pre-defined template image.”).
Regarding dependent claim 10, the rejection of claim 8 is incorporated herein. Additionally, Madabhushi in the combination further discloses wherein the reproducing includes applying image processing to the second specimen image, the image processing being for compensating for a difference between a first imaging parameter of the first imaging device and a second imaging parameter of the second imaging device (paragraph 050 “A first system for processing digital histological images is illustrated generally in Fig. 1. The system addresses color variations that can arise from one or more variable(s) , including, for example, slide thickness, staining variations and variations in lighting;” Paragraph 052, “Color standardization aims to improve color constancy across a population of histology images by realigning color distributions to match a pre-defined template image;” lighting variations can be due to the imaging parameters, of which the color standardization compensates for).
Regarding dependent claim 11, the rejection of claim 8 is incorporated herein. Additionally, Madabhushi in the combination further discloses wherein the reproducing includes performing support for applying a second effect that is the same as the first effect, to the second specimen (Paragraph 052, “Color standardization aims to improve color constancy across a population of histology images by realigning color distributions to match a pre-defined template image;” once the color distributions are determined, each image is aligned to the same distribution).
Regarding dependent claim 12, the rejection of claim 8 is incorporated herein. Additionally, Madabhushi in the combination further discloses wherein the acquiring includes acquiring the evaluation setting information that enables reproduction of the evaluation environment equivalent to the learning environment (Abstract, “standardizing digital histological images so that the color space for a histological image correlates with the color space of a template image of the histological image;” Paragraph 052, “Color standardization aims to improve color constancy across a population of histology images by realigning color distributions to match a pre-defined template image;” once the color standardization histogram is determined, it can be applied to multiple images).
Regarding dependent claim 13, the rejection of claim 3 is incorporated herein. Additionally, Madabhushi in the combination further further including: evaluating, at the evaluator to which the evaluator parameter that has been learnt in the learning environment equivalent to the evaluation environment has been applied (Abstract, “standardizing digital histological images so that the color space for a histological image correlates with the color space of a template image of the histological image”),
a second specimen image of the second specimen to which a second effect has been applied (Paragraph 001, “standardizing coloring in histology to reduce color variation among histological images.”), 
the second specimen image having been captured by the second imaging device (Paragraph 010, “providing image data for a histological image;” nothing precludes the imaging data coming from a second imaging device).
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, Madabhushi in the combination further discloses the first attribute information of the first specimen and second attribute information of the second specimen are the same (abstract, “color space for a histological image cor relates with the color space of a template image of the histological image;” the attribute is read as the initial color information from the specimen image); 
and the first effect and the second effect are the same (Abstract, “standardizing digital histological images so that the color space for a histological image correlates with the color space of a template image of the histological image;” both images have color standardization performed so that they are in the same color space).
Madabhushi fails to explicitly disclose as further recited, however Clucna in the combination further discloses wherein the acquiring includes acquiring the evaluation setting information according to which: the first imaging device and the second imaging device are of the same type; (Page 2, “system and device can be applied to scanner for any imaging mode”).
Regarding dependent claim 15, the rejection of claim 13 is incorporated herein. Additionally, Madabhushi in the combination further discloses wherein the evaluating includes applying image processing to the second specimen image, the image processing being for compensating for a difference between a first imaging parameter of the first imaging device and a second imaging parameter of the second imaging device (Abstract, “standardizing digital histological images so that the color space for a histological image correlates with the color space of a template image of the histological image;” paragraph 051, “different color properties across images - that arises from variations in slide thickness, staining, and lighting variations during image capture” the variations of lighting during image capture is read as different imaging parameters of the two devices)
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, Madabhushi in the combination further discloses wherein the image processing includes at least one of color correction or scaling (Paragraph 052, “Color standardization aims to improve color constancy across a population of histology images by realigning color distributions to match a pre-defined template image;” realigning color distributions is read as color scaling).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0184093 to Donovan et al. (hereinafter Donovan).
Regarding dependent claim 18, the rejection of claim 1 is incorporated herein. Additionally, Madabhushi fails to explicitly disclose wherein the evaluating includes: determining whether or not cancer cells are present in the second specimen, identifying a region where the cancer cells have been generated in a second specimen image of the second specimen, determining malignancy of the cancer cells, and determining a drug for treatment of the cancer cells.
However, Donovan discloses wherein the evaluating includes: determining whether or not cancer cells are present in the second specimen (Paragraph 0002, “Embodiments of the present invention relate to methods and systems for predicting the occurrence of a medical condition such as, for example, the presence, indolence, recurrence, or progression of disease (e.g., cancer), responsiveness or unresponsiveness to a treatment for the medical condition, or other outcome with respect to the medical condition;” the presence of the disease is read as the cancer cells being present in the specimen), identifying a region where the cancer cells have been generated in a second specimen image of the second specimen (Paragraph 0120, “In some embodiments, the segmentation and feature extraction operations may be applied to regions of interest (ROI's) in the image. In some embodiments, these ROI's may be identified by a pathologist and may be free of non-tumor tissue and artifacts. In other embodiments, these regions may be identified automatically.”), determining malignancy of the cancer cells (Paragraph 0120, “stages involved in segmenting and classifying multiplex IF images according to some embodiments of the present invention”), and determining a drug for treatment of the cancer cells (Paragraph 0144, “the inhibitor compound may be a given drug and the present invention may determine whether the drug is effective as a medical treatment for the medical condition.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Donovan in order to improve predictive power of medical systems for treating, diagnosis and predicting the occurrence or presence of disease (paragraph 0009).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COURTNEY JOAN NELSON/Examiner, Art Unit 2668 
 
                                                                                                                                                                                                      /VU LE/Supervisory Patent Examiner, Art Unit 2668